 

6:20-cv-00348* ~ EYER] y (ll iA

 

 

 

 

 

     
   
 
 

US006819539B1
a2) United States Patent (10) Patent No: — US 6,819,539 B1
Wright et al. 45) Date of Patent: Nov. 16, 2004
b)
(54) METHOD FOR CIRCUIT RECOVERY FROM 4,788,462 A 11/1988 Vesce et al. oe 307/597
OVERSTRESS CONDITIONS 4,879,623 A 11/1989 Baumgartner et al. ........ 361/33
4,902,910 A 2/1990 Hsieh veces 307/296.4
(75) Inventors: David G. Wright, Woodinville, WA air ooe a wong cal. seteeeeeees Oa
_% sWs 5207, arpe et al. oo...
Weis J. Williams, Bellevue, 5,256,914 A * 10/1993 Boomer sessscccssssessseeeeee 326/29
5,280,108 A 1/1994 Fanning ... .. 530/387.7
. . 5,313,112 A 5/1994. Macks wo. .. 307/296.3
(73) Assignee: Cypress Semiconductor Corp., San 5,341,268 A 8/1994 Ishiguro et al. .......0.c0004. 361/62
Jose, CA (US) 5,457,414 A 10/1995 Inglis et al. .... ve 327/77
; ; a ; 5,543,741 A 8/1996 Purits cece 327/143
(*) Notice: — Subject to any disclaimer, the term of this 5,723,958 A 3/1998 Boll et al... 318/432
patent is extended or adjusted under 35 5,758,053 A 5/1998 Takeuchi et al. ........ 395/182.02
US.C. 154(b) by 0 days. 6,112,136 A 8/2000 Paulet al. ..cecececee 700/293
6,118,622 A * 9/2000 Gill cece 360/66
. 6,259,371 B1 7/2001 Chang ......... .. 340/659
(21) Appl. No.: 09/933,254 6,369,427 B1 4/2002. Williamson ...........0..... 257/355
(22) Filed: Aug. 20, 2001 6,438,462 B1 8/2002 Hanf et al. oe. 700/297
> 6,441,675 B1 8/2002 Dishongh et al. ........... 327/525
(SV) Tint, C0? cece cccccceeseeeseeseeseeseeeeseeneene HO02H 3/24

(52) US. Che ciecsesssssssssssssssssessssssssessssssssessssseseseeeee 361/90 OTHER PUBLICATIONS

(58) Field of Search 0.0.0 361/86, 87, 90, “A Quick Response Peak Detector for Variable Frequency

361/91.1, 93.1, 93.9 Three—Phase Sinusoidal Signals”, By Ching—Tsai Pan et al.,

IEEE Transactions on Industrial Electronics, vol. 41, No. 4,

   
   
  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(56) References Cited Aug. 1994, pp. 434-440
U.S. PATENT DOCUMENTS : :
(List continued on next page.)
4,099,068 A 7/1978 Kobayashi et al. ..... 307/200 A
4,245,150 A 1/1981 Driscoll et al. v.00... 235/92 FP Primary Examiner—Adolf Berhane
4,367,422 A 1/1983 Leslie ..sseseeeereeeseeees 307/597 (74) Attorney, Agent, or Firm—Christopher P. Maiorana,
4,367,423 A 1/1983 Hornung ..............06 307/597 PC
4,394,702 A 7/1983 Boothe oo... ceeeeeeceeeee 361/92 ~~
4,422,163 A 12/1983 Oldenkamp ................. 365/229 (57) ABSTRACT
4,428,020 A 1/1984 Blanchard, Jr... 361/90
4,429,236 A 1/1984 Nitschke ..... ee 307/362 A method for circuit recovery from overstress conditions,
4,433,390 A 2/1984 Carp et al... eeeeeeeees 364/900 comprising the steps of (A) detecting an event and (B)
4,434,403 A 2/1984 CMAN va eeeesessesreereereens 328/120 resetting a device when the event is a first predetermined
4,473,459 A 9/1984 Bose et al. .. » 208/8 LE type and providing recovery when the event is a second
4,493,000 A 1/1985 Edwards ..........eeeeeeeeee 361/92 redetermined tvpe
4,581,552 A 4/1986 Womack et al. ov... 307/594 ~P ype.
4,607,178 A 8/1986 Sugie et al. ........ 307/594
4,788,454 A 11/1988 Tanagawa et al. ...... 307/296 R 14 Claims, 5 Drawing Sheets
100~,
p102 1005
DETECT FAULT-CAUSING 102
EVENT
104 DETECT FAULT-CAUSING
L £ EVENT
STORE EVENT
{E.G., IN A REGISTER)
77106
DEVICE READS EVENT
DETECTOR (AS PART OF
CONTINUOUS MONITORING) v 110,
108
L c— RESET DEVICE DIRECTLY
DEVICE TAKES APPROPRIATE
ACTION (E.G., RESET, SELF TEST,
SHUT-DOWN, WARNING

 

 

 

 

 

MESSAGES)

 
Case 6:20-cv-00348-ADA Document 1-2 Filed 04/30/20 Page 2 of 11

US 6,819,539 B1
Page 2

 

OTHER PUBLICATIONS

“Design Considerations for Low-Voltage On-Board
DC/DC Modules for Next Generations of Data Processing
Circuits”, By Michael T. Zhang et al., IEEE Transactions on
Power Electronics, vol. 11, No. 2, Mar. 1996, pp. 328-337.
“Analog Fault Diagnosis Based on Ramping Power Supply
Current Signature Clusters”, By Shyam S. Somayajula et al.,
IEEE Transactions on Circuits and Systems—II: Analog and
Digital Processing, vol. 43, No. 10, Oct. 1996, pp. 703-712.
“Design Strategies and Decoupling Techniques for Reduc-
ing the Effects of Electrical Inteference in Mixed—Mode

IC’s”, By Mark Ingels et al., IEEE Journal of Solid-State
Circuits, vol. 32, No. 7, Jul. 1997, pp. 1136-1141.
“Active Feedback Circuit for Minimization of Voltage Tran-
sients During Pulsed Measurements of Semiconductor
Devices”, By Albert M. Young et al., IEEE Transactions on
Instrumentation and Measurement, vol. 50, No. 1, Feb.
2001, pp. 72-76.

“Low-Voltage Power System Surge Overvoltage Protec-
tion”, By Dev. Paul, IEEE Transactions on Industry Appli-
cations, vol. 37, No. 1, Jan./Feb. 2001, pp. 223-229.

* cited by examiner
Case 6:20-cv-00348-ADA Document 1-2 Filed 04/30/20 Page 3 of 11

U.S. Patent Nov. 16, 2004

100~

7102

100~,

Sheet 1 of 5 US 6,819,539 B1

7102

 

 

EVENT

 

DETECT FAULT-CAUSING

 

 

| 77 104

 

STORE EVENT
(E.G., INA REGISTER)

 

DETECT FAULT-CAUSING
EVENT

 

 

 

 

 

| 106

 

DEVICE READS EVENT
DETECTOR (AS PART OF

 

CONTINUOUS MONITORING)

7110.

 

 

 

} 109

 

ACTION (E.G., RESET, SELF T
SHUT-DOWN, WARNING
MESSAGES)

 

DEVICE TAKES APPROPRIATE

 

RESET DEVICE DIRECTLY

 

 

EST,

 

 

FIG. 1a

200~
202 ~

 

STRESS

CRCUIT

 

 

 

DETECTION = -—————__>

FIG. 1b

204~

 

 

MONITORING
UNIT

 

 

FIG. 2
Case 6:20-cv-00348-ADA Document 1-2 Filed 04/30/20 Page 4 of 11

U.S. Patent Nov. 16, 2004 Sheet 2 of 5 US 6,819,539 B1

300 ~,
302~,

 

RLIMIT PAD
vec” AMY —_ PAD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LJ CIRCUIT
308
|} $4 3
312~
s REGISTER | eVENT_OVER
RLOAD S
Sh
+ 310
FIG. 3a
300~
302~
RLIMIT PAD
lm PAD
VCC VN LU CIRCUIT
306 304
308
L ———d[ ~
314~
RESET |» DEVICE RESET
RLOAD CIRCUIT

 

 

 

 

 

 

 

3
a
t

FIG. 3b
Case 6:20-cv-00348-ADA Document 1-2 Filed 04/30/20 Page 5 of 11

 

 

 

 

 

 

U.S. Patent Nov. 16, 2004 Sheet 3 of 5 US 6,819,539 B1
300~
302
RLIMIT PAD aa
aioe VV LI CIRCUIT
3067 304

 

 

 

308

di /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

312~
$ REGISTER |  EVENT_OVER
RLOAD >
5
310 314~
V RESET
cincurr [CP DEVICE_RESET
FIG. 3c
400 ~
vec 412~
s REGISTER | EVENT_UNDER
RLOAD >

Sh

410
408
[/

5 | RLIMIT PAD
PAD CIRCUIT
NIN L
406 —7 404

 

 

 

402
Case 6:20-cv-00348-ADA Document 1-2 Filed 04/30/20 Page 6 of 11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

U.S. Patent Nov. 16, 2004 Sheet 4 of 5 US 6,819,539 B1
500 ~

508 ~ 510 ~

TUNABLE DELAY |-»} SHORT PULSE
CELL DETECT 512~
ry Pp
to L REGISTER
506 ~ EVENT_CLOCK
OSCILLATOR » DEVICE

CIRCUIT CLOCK
C) PADS 0

502 504
600~,

602~
RLIMIT PAD
PAD
VCC WN 604 CIRCUIT
XN
608 606
Lg
314~
S aD dale EVENT_OVER
RLOAD b40 SS Z

 

 

 

 

 

612

FIG. 6
Case 6:20-cv-00348-ADA Document 1-2 Filed 04/30/20 Page 7 of 11

U.S. Patent Nov. 16, 2004 Sheet 5 of 5 US 6,819,539 B1

700 ~,

104

702
SUPPLYPTA ————? REGISTER |
SUPPLYPTR ———_- > EVENT_HIGHCURRENT

FIG. 7

 

 

 

 

 
Case 6:20-cv-00348-ADA Document 1-2 Filed 04/30/20 Page 8 of 11

US 6,819,539 B1

1

METHOD FOR CIRCUIT RECOVERY FROM
OVERSTRESS CONDITIONS

FIELD OF THE INVENTION

The present invention relates to a method and/or archi-
tecture for implementing microcontrollers and systems that
execute firmware generally and, more particularly, to a
method and/or architecture for recovery from circuit stress
conditions in a microcontroller.

BACKGROUND OF THE INVENTION

Conventional approaches to robust operation in the pres-
ence of severe environmental stresses include specifying
high device immunity to stress conditions. While elecro-
static discharge (ESD) immunity levels are typically speci-
fied for all parts, they do not provide robust operation in the
presence of all stress conditions. ESD tests normally provide
immunity for powered off conditions (i.e., protection during
handling), and as a natural consequence, provide protection
during some operation stresses (i.e., over/under voltages or
currents). However, the trip level of ESD protection may not
prevent other modes of failure that occur at lower levels. For
example, an ESD protection circuit may trip at 8V overstress
on the pin of a 5V part. However, the ESD protection circuit
will not trip for a 7V overstress that allows a hazardous noise
glitch. Additional devices are implemented to increase noise
immunity (i.e., adding bypass capacitors to relevant signals)
that have associated cost and space penalties.

Other conventional approaches include watchdog reset
circuits to reset a device that is no longer in the normal
operating mode. Watchdog reset circuits can allow recovery
from a fault condition caused by an overstress. Watchdog
reset circuits are effective in cases of significant failure that
places the device in a recognized fault mode. Such resets
occur when program code is vectored to an illegal location,
which causes code execution to halt until the watchdog reset
occurs.

However, a stress condition can cause faulty operation
that is not recognizable by the watchdog reset device. For
example, a device can vector to an unintended part of code,
resulting in faulty operation. The device can continue to
operate within legal parts of the code and is unable to detect
that a problem has occurred. In another example, corruption
of memory (i.e, RAM) that occurs during an event is
undetected and causes failure at another event.

SUMMARY OF THE INVENTION

The present invention concerns a method for circuit
recovery from overstress conditions, comprising the steps of
(A) is detecting an event and (B) resetting a device when the
event is a first predetermined type and providing recovery
when the event is a second predetermined type.

The objects, features and advantages of the present inven-
tion include providing a method and/or architecture for
implementing microcontrollers and systems that execute
firmware to provide recovery from stress conditions that
may (i) detect over-stresses to increase the robustness of
device operation, (ii) implement a device that may either
directly reset itself or monitor itself and take appropriate
recovery action when stress conditions occur, (iii) provide
flexibility in response to stress conditions, (iv) call for a
quick and complete reset after stress conditions, (v) perform
self checking, issue warnings, perform back-up operations,
shut-down, or other recovery steps before or in place of a full

10

15

20

25

30

35

40

45

50

55

60

65

2

reset in response to a predetermined criteria, (vi) register and
monitor stress conditions, and/or (vii) allow a device to take
any appropriate action when stress conditions are occurring.

BRIEF DESCRIPTION OF THE DRAWINGS

These and other objects, features and advantages of the
present invention will be apparent from the following
detailed description and the appended claims and drawings
in which:

FIGS. 1(a—b) are flow charts illustrating preferred
embodiments of the present invention;

FIG. 2 is a block diagram illustrating an exemplary
implementation of the present invention;

FIGS. 3(a—c) are block diagrams of overvoltage detect
circuit;

FIG. 4 is a block diagram of an undervoltage detect
circuit;

FIG. 5 is a block diagram of a short pulse detect circuit
implemented in connection with the present invention;

FIG. 6 is a block diagram of an overvoltage detect circuit
with a differential amplifier; and

FIG. 7 is a block diagram of a high current detect circuit.

DETAILED DESCRIPTION OF THE
PREFERRED EMBODIMENTS

Referring to FIGS. la and 1b, a block diagram of a
process (or method) 100 is shown in accordance with a
preferred embodiment of the present invention. The process
100 may allow recovery from circuit stress conditions (or
events) that may cause a device to stop operating properly.
In particular, the proccss 100 may apply to microcontrollers
and systems that execute firmware to provide recovery from
overstress conditions (to be described in connection with
FIG. 2). Stress conditions include those covered by industry
standard tests for electrostatic discharge (ESD), electrical
fast transient/burst (EFTB), radiated EMI, and operation in
severe environments where significant noise coupling may
occur and upset the operation of an electronic device. The
process 100 may allow devices to detect stress events and
take appropriate action (e.g., initiating a reset or recovery
routine) to recover from possible undesirable effects. The
circuit 100 may also be configured to detect and recover
from an undesired voltage drop in a system (e.g., grounding
of a power line). Such a fault condition typically causes large
current to flow in the system, resulting in detectable differ-
ences between two points in a supply (e.g., a ground signal
or a power signal).

FIG. 1a illustrates the process 100 comprising a state 102,
a state 104, a state 106 and a state 108. While in the state
102, the process 100 may detect fault causing conditions
(e.g., a fault causing event may occur). The process 100 may
then continue to the state 104. While in the state 104, the
process 100 may store the event. In one example, the event
may be stored in a register (not shown). The process 100
may then proceed to the state 106. While in the state 106, the
process 100 may read an event detector (e.g., an event table)
to determine a type of event. The process 100 may read the
event detector (or table) as part of a continuous monitoring
process. The process 100 may then continue to the state 108.
While in the state 108, the process 100 may take appropriate
action (e.g., a particular action in response to a particular
event type). For example, one case of an event may call for
a quick and complete reset after stress events, while another
case of an event may perform self checking, issue warnings,
perform back-up operations, shut-down, or other recovery
steps may be implemented before or in place of a full reset.
Case 6:20-cv-00348-ADA Document 1-2 Filed 04/30/20 Page 9 of 11

US 6,819,539 B1

3

The process 100 may detect (e.g., the state 102) and store
(e.g., the state 104) the occurrence of an overstress condi-
tion. The process 100 may allow events that cause faulty
operation to be detected, that would otherwise go undetec-
ted. The process 100 may then provide fault operation
recovery. The process 100 may detect and recover from
stress events as well as provide fault operation detection. For
example, the process 100 may detect an overstress event and
store the fault causing event occurrence for later action. The
fault causing event may then be recognized and appropriate
action may be taken for device recovery.

FIG. 1b illustrates another preferred embodiment 100' of
the present invention. At the state 102, the process 100' may
detect a fault causing event. The process 100' may then
proceed to a state 110. At the state 110, the process 100' may
perform a direct device reset. The process 100' may be less
flexible than the process 100. However, the process 100' may
be applicable when monitoring for fault conditions is not
available (e.g., no system processor), or where fault condi-
tions are generally known to need a device reset (e.g., other
prior responses are not needed).

Referring to FIG. 2, a system (or a circuit) 200 is shown
illustrating an exemplary implementation of the present
invention. The circuit 200 generally comprises a stress
detection circuit 202 and a monitoring circuit 204. In one
example, the monitoring circuit 204 may be implemented as
a processor. In another example, the monitoring circuit 204
may be implemented as a microcontroller or other process-
ing device. The microcontroller 204 may implement the
states 102, 104 and 106 of FIG. la.

Detection of over/under-voltage typically occurs on an Ad
input pin. Over/under-voltages may result from ESD events,
or other transient events generally tested for by the EFTB
test. For example, in the EFTB test, a fast, high voltage
transient is coupled onto either a power line or device cables
of a tested system. Such events provide a variety of possi-
bilities for failure in a device. Determining the exact sub-
sequent corruption or failure with certainty is generally
difficult. The process 100 may register the presence of such
an event and respond by taking appropriate action.

Referring to FIGS. 3 (a-c), a circuit (or system) 300 for
detecting over-voltages in a typical CMOS process (e.g.,
excursions beyond a positive supply) is shown. However,
other processes may be implemented accordingly to meet
the design criteria of a particular implementation. FIG. 3a
illustrates the circuit 300 comprising a pad circuit 302, a pad
304 a resistance block 306, a transistor 308, a resistance
block 310 and a register 312. The resistance block 306 may
have a predetermined resistance value (e.g., RLIMIT). The
resistance block 310 may have a predetermined resistance
value (e.g., RLOAD). While the transistor 308 is shown as
a PMOS device, an NMOS device may be implemented with
an appropriate adjustment to the signal before being pre-
sented to the gate of the transistor 308 (to be discussed in
more detail in connection with FIG. 4).

The pad circuit 302 may be coupled to the pad 304. The
pad 304 may be coupled to an external device (not shown).
The pad 304 may also be coupled to a first side of the
resistance block (RLIMIT) 306. A second side of the resis-
tance block (RLIMIT) 306 may be coupled to a source of the
transistor 308. A gate of the transistor 308 may be coupled
to a power supply (e.g., VCC). A drain of the transistor 308
may be coupled to a first side of the resistance block
(RLOAD) 310. A second side of the resistance block
(RLOAD) 310 may be coupled to ground. The resistance
block (RLOAD) 310 may also be coupled to the register

10

15

20

25

30

35

40

45

50

55

60

65

4

312. The register 312 may be clocked by the resistance
circuit (RLOAD) 310. The register 312 may be configured
to generate (and/or store) a signal (e.g., EVENT_OVER).
The signal EVENT_OVER may be configured as a fault
causing event signal. In one example, the signal EVENT__
OVER may be configured as an over-voltage event signal.

The transistor 308 may remain OFF until a voltage of the
pad 304 rises above the VCC voltage. When the pad voltage
is approximately a PMOS threshold above VCC, current
may flow in the from the pad, through the transistor 308 to
ground. The resistance block (RLOAD) 310 may be imple-
mented to develop a voltage from the current. In one
example, the resistance block (RLOAD) 310 may be imple-
mented as a single resistor or combination of resistors. In
another example, the resistance block (RLOAD) 310 may be
implemented as an inductor configured to generate a voltage
pulse in response to a current pulse. The resistance block
(RLOAD) 310 may then provide a pulse to trigger the event
detect register 312. The output EVENT OVER of the
register 312 may then be available for monitoring. In one
example, the register 312 may be implemented as a flip-flop
memory element. In another example, the register 312 may
be implemented as a latch element, a memory cell, a
non-volatile memory, or a flash memory. However, the
register 312 may be implemented as another appropriate
type device in order to meet the criteria of a particular
embodiment. Optionally, a device for clearing the register
312 may be included to allow detection of subsequent
events.

The resistance block (RLIMIT) 306 may be optionally
implemented. The current limiting element RLIMIT 306
may be implemented to protect the transistor 308 from
damage. The current limiting element RLIMIT 306 may
reduce the sensitivity of the circuit 300. However, such an
implementation may be both advantageous (e.g., to avoid
tripping on smaller, non-hazardous events) and disadvanta-
geous (e.g., difficult to trip on the fault causing events).

FIG. 35 illustrates a circuit 300' that may be similar to tip
the circuit 300. The circuit 300' may be implemented with-
out the register 312 (of FIG. 3a). However, the circuit 300'
may implement a reset circuit 314. The reset circuit 314 may
generate (and/or store) a signal (e.g., DEVICE RESET).
The reset circuit 314 may be implemented as a storage type
circuit or other appropriate circuit to meet the criteria of a
particular implementation. FIG. 3c illustrates a circuit 300"
that may be similar to the circuits 300 and 300' . The circuit
300" may comprise the register 312 and the reset circuit 314.
The circuit 300 may illustrate an implementation of the
process 100 (of FIG. 1a). The circuit 300' may illustrate an
implementation of the process 100' (of FIG. 1b). The circuit
300" may illustrate an implementation of the process 100 (of

FIG. 1a) and the process 100' (of FIG. 1B).

Referring to FIG. 4, a circuit (or system) 400 for detecting
under-voltages (e.g., excursions beyond a negative supply)
is shown. The circuit 400 generally comprises a pad circuit
402, a pad 404 a resistance block 406, a transistor 408, a
resistance block 410 and a register 412. The resistance block
406 may have a predetermined resistance value (e.g.,
RLIMIT). The resistance block 410 may have a predeter-
mined resistance value (e.g., RLOAD).

The pad circuit 402 may be coupled to the pad 404. The
pad 404 may be coupled to an external device (not shown).
The pad 404 may also be coupled to a first side of the
resistance block (RLIMIT) 406. A second side of the resis-
tance block (RLIMIT) 406 may be coupled to a drain of the
transistor 408. A gate of the transistor 408 may be coupled
Case 6:20-cv-00348-ADA Document 1-2 Filed 04/30/20 Page 10 of 11

US 6,819,539 B1

5

to a ground supply. A source of the transistor 408 may be
coupled to a first side of the resistance block (RLOAD) 410.
A second side of the resistance block (RLOAD) 410 may be
coupled to the power supply (e.g., GND). The resistance
block (RLOAD) 410 may also be coupled to the register
412. The register 412 may be clocked by the resistance
circuit (RLOAD) 410. The register 412 may be configured
to generate (and/or store) a signal (e.g., EVENT_UNDER).
The signal EVENT_UNDER may be configured as a fault
causing event signal. In one example, the signal EVENT __
UNDER may be configured as a under-voltage event signal.
The circuit 400 may operate similarly to the circuit 300,
where the NMOS device 400 may remain off, until an
under-voltage event sufficiently below ground voltage
causes current flow, setting the output EVENT_UNDER.

Referring to FIG. 5, a circuit (or system) 500 illustrating
detection of a noise coupling event is shown. A stress event,
such as ESD, may cause circuit malfunction by coupling
noise onto a critical node, with or without an over/under-
voltage. For example, a clock oscillator signal may couple
noise such that it appears to have additional, unwanted
transitions. Such a case may lead to circuit failure if a clock
period becomes insufficiently short for circuit delays to
complete as needed within each clock cycle. The circuit 500
may implement a timing element tuned to an average value
of a clock to detect a shortened clock pulse. The circuit 500
generally,comprises a pad 502, a pad 504, an oscillator
circuit 506, a tunable delay circuit 508, a short pulse detect
circuit 510 and a register 512.

The pad 502 and the pad 504 may be coupled to the
oscillator circuit 506 and an external device (not shown). For
example, the pad 502 may be coupled to a crystal. The
oscillator circuit 506 may be configured to generate a signal
(e.g., DEVICE_CLOCK). The signal DEVICE_CLOCK
may be presented to the tunable delay circuit 508 and the
short pulse detect circuit 510. The tunable delay circuit 508
may be configured to present a signal to the short pulse
detect circuit 510. The short pulse detect circuit 510 may
then present a signal to the register 512 in response to the
tunable delay circuit 508 and the signal DEVICE_CLOCK.
The short pulse detect circuit 510 may be configured to clock
the register 512. The register 512 may generate a signal (e.g.,
EVENT_CLOCK). The signal EVENT_CLOCK may indi-
cate additional transitions of the system clock DEVICE __
CLOCK.

Referring to FIG. 6, a circuit (or system) 600 configured
to detect over-voltage is shown. The circuit 600 may be
similar to the circuit 300. However, the circuit 600 may be
implemented using a differential amplifier. The circuit 600
generally comprises a pad circuit 602, a pad 604 a resistance
block 606, a transistor 608, a resistance block 610, an
amplifier 612 and a register 614. The resistance block 606
may have a predetermined resistance value (e.g., RLIMIT).
The resistance block 610 may have a predetermined resis-
tance value (e.g., RLOAD).

The pad circuit 602 may be coupled to the pad 604. The
pad 604 may be coupled to an external device (not shown).
The pad 604 may also be coupled to a first side of the
resistance block (RLIMIT) 606 and a first input of the
amplifier 612. A second side of the resistance block
(RLIMIT) 606 may be coupled to a source of the transistor
608 and a second input of the amplifier 612. A gate of the
transistor 608 may be coupled to the power supply VCC. A
drain of the transistor 608 may be coupled to a first side of
the resistance block (RLOAD) 610. A second side of the
resistance block (RLOAD) 610 may be coupled to ground.

20

25

30

35

40

45

50

60

65

6

The output of the amplifier 612 may be coupled to the
register 614. The register 614 may be clocked by the
amplifier 612. The register 612 may be configured to gen-
erate a signal (e.g., EVENT_OVER). The signal EVENT_
OVER may be configured as a fault causing event signal. In
one example, the signal EVENT_OVER may be configured
as an over-voltage event signal.

Referring to FIG. 7, a circuit (or system) 700 for detecting
high currents is shown. The circuit 700 may be configured
to detect and store high current fault conditions. The circuit
700 generally comprises a comparator 702 and a register
704. The comparator 702 may present a signal to the register
704 in response to a signal (e.g., SUPPLYPTA) and a signal
(e.g., SUPPLYPTB). The register 704 may be clocked by the
comparator 702. The register 704 may be configured to
generate (and/or store) a signal (e.g., EVENT_
HIGHCURRENT). The comparator 702 may contain hys-
teresis such that when a particular monitoring point (e.g. the
signal SUPPLYPTA or SUPPLYPTB) is sufficiently higher
or lower in voltage than another point (e.g., the other signal
SUPPLYPTA or SUPPLYPTB), the comparator 702 may
switch states.

Hysteresis is the measure for a comparator for which an
input threshold changes as a function of the input (or output)
level. More specifically, when the input passes the input
threshold, the output changes state and the input threshold is
subsequently reduced so that the input must return beyond
the initial input threshold before the output of the compara-
tor changes state again.

By switching states, the comparator 702 may indicate a
possible fault condition. A second comparator (not shown)
may also be implemented with opposite polarity to detect a
power supply difference of the opposite polarity from the
comparator 702.

The microcontroller application 200 may allow firmware
to poll the event detect lines as desired to determine if a
potentially hazardous event has occurred. However, cou-
pling a high current to a pin may lead to an over/under-
voltage. Therefore, the circuits 300, 400, 600 and 700 may
be implemented to detect over/under-voltage stress as well.

Alternatively, capacitive coupling may also be configured
to detect events for a particular fault causing implementa-
tion. Implementing devices not normally found on inte-
grated circuits may enable significant additional options. For
example, a zener diode may be implemented to detect
over-voltages. Such approaches may be viable for state-
machine type implementations in addition to microcontrol-
ler implementations. Various known implementations of the
over/under-voltage detection circuits may be implemented
to meet the design criteria of a particular implementation.

The process 100 may detect over-stresses to increase the
robustness of device operation. The process 100 may allow
a device to be either directly reset on a disturbance event, or
to be monitored and take appropriate recovery action when
events occur. The process 100 may also provide flexibility in
response to stress conditions.

Registering and monitoring the fault causing events may
enable such an appropriate configuration. For example, a
mouse user may want to reset completely and start over. A
keyboard user may want to flush current keyboard buffers,
reload default state values, and continue. A user of an
external flash memory may need to check the integrity of
previous data writes. In addition, the detection capability of
the process 100 may allow a device to take any appropriate
recovery (or reset) action when stress events are occurring,
or even when such events do not actually cause a device
Case 6:20-cv-00348-ADA Document 1-2 Filed 04/30/20 Page 11 of 11

US 6,819,539 B1

7

failure. For example, a stress event may indicate that envi-
ronmentally harsh conditions are beginning, such that a
back-up operation may need to be started immediately.

The process 100 may detect and store stress event occur-
rences. The process may be implemented to detect over/
under-voltage conditions. The process 100 may enable a
microcontroller to monitor stress events and respond by
taking appropriate action. The process 100 may allow
devices to incorporate a method that responds to a detected
stress event.

While the invention has been particularly shown and
described with reference to the preferred embodiments
thereof, it will be understood by those skilled in the art that
various changes in form and details may be made without
departing from the spirit and scope of the invention.

What is claimed is:

1. A method for circuit recovery from overstress
conditions, comprising the steps of:

(A) detecting an event;

(B) storing said event;

(C) comparing said stored event to a plurality of event
types stored in a table to determine if said event is a first

predetermined type or a second predetermined type;
and

(D) resetting a device when said event is a said first
predetermined type and providing recovery when said
event is a said second predetermined type.

2. The method according to claim 1, wherein step (D)

further comprises:

determined an appropriate recovery, wherein said recov-
ery is selected from the group consisting of (i) self
checking, (ii) issuing warnings, (iii) performing back-
up operations, and (iv) shutting-down.

3. The method according to claim 2, wherein said recov-

ery further comprises resetting.

4. The method according to claim 1, wherein step (D)

further comprises:

performing recovery steps before or in place of a full
reset.

5. The method according to claim 1, wherein step (D)

further comprises:

determined if resetting or providing recovery is necessary.

6. The apparatus according to claim 1, wherein steps (A)
and (D) are performed by processor.

10

15

20

25

30

35

40

7. An apparatus comprising:
moans for detecting an event;
means for storing said event;

means for comparing said event to a plurality of event
types stored in a table to determine if said event is a first
predetermined type or a second predetermined type;
and

means for (i) resetting a device when said event is a said
first predetermined type and (ii) providing recovery
when said event is a said second predetermined type.
8. An apparatus comprising:

a detection circuit configured to generate a signal having
on event condition; and

a storage circuit configured to store said event;
a table configured to store a plurality of event types; and

a circuit configured to (i) reset when said event condition
is a first predetermined type and (ii) implement recover
action when said event condition is a second predeter-
mined type, wherein said first and second predeter-
mined types are determined in response to a compari-
son of said event to said plurality of event types stored
in said table.

9. The apparatus according to claim 8, wherein said circuit
is further configured to determine an appropriate recovery
action.

10. The apparatus according to claim 8, wherein said
circuit comprises a microprocessor.

11. The apparatus according to claim 8, wherein said
detection circuit comprises an over/under-vollage detection
circuit.

12. The apparatus according to claim 8, wherein said
detection circuit comprises a high current detection circuit.

13. The apparatus according to claim 8, wherein said
detection circuit comprises a noise coupling detection cir-
cuit.

14. The apparatus according to claim 8, wherein said
detection circuit comprises:

an over-under-voltage detection circuit;

a high current detection circuit; and

a noise coupling detection circuit.

* * * * *
